Exhibit 10.2
FIRST POTOMAC REALTY TRUST
RESTRICTED STOCK AGREEMENT
               This RESTRICTED STOCK AGREEMENT, is entered into as of May 20,
2010 (the “Agreement”), by and between, First Potomac Realty Trust, a Maryland
real estate investment trust (the “Company”), and _______________ (the
“Recipient”). Capitalized terms used but not otherwise defined in this Agreement
shall have the respective meanings set forth in the First Potomac Realty Trust
2009 Equity Compensation Plan (the “Plan”).
               WHEREAS, on May 20, 2010 (the “Date of Grant”), the Compensation
Committee (the “Committee”) of the Board of Trustees (the “Board”) of the
Company granted the Recipient a Restricted Stock Award, pursuant to which the
Recipient shall receive shares of the Company’s Class A Common Stock, par value
$.01 per share (“Common Stock”), pursuant to and subject to the terms and
conditions of the Plan.
               NOW, THEREFORE, in consideration of the Recipient’s services to
the Company and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
               1. Number of Shares; Restrictions. The Company hereby grants the
Recipient a Restricted Stock Award (the “Stock Award”) of 3,379 shares of
restricted Common Stock (the “Restricted Shares”) pursuant to the terms of this
Agreement and the provisions of the Plan. The Restricted Shares may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture until the lapse of the Restricted Period, as
defined in Section 2 below.
               2. Lapse of Restrictions; Restricted Period. Except as provided
in Sections 3 and 5 below, the restrictions set forth in Section 1 above shall
lapse and all of the Restricted Shares shall become unrestricted and freely
tradable on May 20, 2011, if Recipient is a member of the board of trustees of
the Company or any of its affiliates.
               3. Change of Control. The provisions of the Plan applicable to a
Change of Control shall apply to the Restricted Stock, and in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan. Notwithstanding the preceding sentence, if a Change of
Control occurs, all of the Restricted Stock shall become immediately
unrestricted and freely transferable by the Recipient on the date of the Change
of Control.
               4. Rights of Stockholder. From and after the Date of Grant and
for so long as the Restricted Stock is held by or for the benefit of the
Recipient, the Recipient shall have all the rights of a stockholder of the
Company with respect to the Restricted Stock, including but not limited to the
right to receive dividends and the right to vote such Restricted Stock.
Dividends paid on Restricted Stock shall be paid at the dividend payment date
for the Common Stock in cash or shares of Common Stock. Stock distributed in
connection with a Common Stock split or Common Stock dividend shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Common Stock has been distributed.
               5. Termination of Membership on Board of Trustees. In the event
that Recipient ceases to be a member of the Board of Trustees of the Company
(the “Board”) for any reason prior to the lapse of the Restricted Period, then
the Restricted Stock and any accrued but unpaid dividends that are at that time

 



--------------------------------------------------------------------------------



 



subject to restrictions set forth herein shall be forfeited to the Company
without payment of any consideration by the Company, and neither the Recipient
nor any of his or her successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in such shares of
Restricted Stock or certificates. Notwithstanding the preceding, the
restrictions set forth in Section 1 above shall lapse and the Restricted Stock
shall not be forfeited on the date Recipient ceases to be a member of the Board
due to Recipient’s death, disability, required retirement or non-reelection to
the Board.
               6. Miscellaneous.
               (a) Entire Agreement. This Agreement and the Plan contain the
entire understanding and agreement of the Company and the Recipient concerning
the subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.
               (b) Conflicting Provisions. This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan are
hereby incorporated by reference into this Agreement. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern. By signing this Agreement, the
Recipient confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.
               (c) No Guarantee of Continued Membership on Board. The Recipient
acknowledges and agrees that nothing herein shall be deemed to create any
implication concerning the adequacy of the Recipient’s services to the Company
or any of its subsidiaries or shall be construed as an agreement by the Company
or any of its subsidiaries, express or implied with respect to Recipient’s
continued membership on the Board.
               (d) Assignment and Transfer. Except as the Committee may
otherwise permit pursuant to the Plan, the rights and interests of the Recipient
under this Agreement may not be sold, assigned, encumbered, pledged, or
otherwise transferred except in the event of the death of the Recipient, by will
or by the laws of descent and distribution. In the event of any attempt by the
Recipient to sell, assign, encumber, pledge or otherwise transfer its rights and
interests hereunder, except as provided in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Restricted Shares by
notice to the Recipient, and the Restricted Stock and all rights hereunder shall
thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company. This
Agreement may be assigned by the Company without the Recipient’s consent.
               (e) Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.
               (f) Counterparts. This Agreement may be executed in counterparts,
each of which when signed by the Company or the Recipient will be deemed an
original and all of which together will be deemed the same agreement.
               (g) Notices. Any notice to the Company provided for in this
Agreement shall be addressed to the Company in care of the General Counsel at
the headquarters of the Company, and any notice to the Recipient shall be
addressed to the Recipient at his current home address shown on the records of
the Company, or such other address as the

 



--------------------------------------------------------------------------------



 



Recipient may designate to the Company in writing pursuant to the procedures of
this Section 6(g). Any notice shall be given by personal delivery, by first
class U.S. Mail, or by facsimile.
               (h) Amendments. Subject to the provisions of the Plan, this
Agreement may be amended or modified at any time by an instrument in writing
signed by the parties hereto.
               (i) Governing Law. This Agreement and the rights of all persons
claiming hereunder will be construed and determined in accordance with the laws
of the State of Maryland without giving effect to the choice of law principles
thereof.
               IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first above written.

                  FIRST POTOMAC REALTY TRUST    
 
           
Attest:
           
 
           
 
  By:        
 
      Joel F. Bonder
Executive Vice President
and General Counsel    
 
                RECIPIENT
     
 
                     

 